Citation Nr: 1623568	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-18 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida and from a September 2009 rating decision of the Appeals Management  Center in Washington, the District of Columbia.  

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in July 2015 to obtain additional treatment records and provide the Veteran with VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A head injury was not present during service and residuals of a head injury did not develop as a result of any incident during service.

2.  The PTSD results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as depressed mood; chronic sleep impairment; flattened affect; anxiety; disturbances of motivation and mood; difficulty in establishing and maintaining effective and social relationships; and difficulty adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated in January 2004 and October 2007 notified the Veteran regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The October 2007 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the October 2007 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in September 2009, December 2013, October 2015, and December 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs include his May 1968 pre-induction examination that revealed a clinically normal head and neurologic system.  In his report of medical history, he answered yes to having had a history of head injury; a head injury at age two with no residuals was reported.  His September 1969 pre-induction examination continued to reveal a clinically normal head and neurologic system.  In October 1970, the Veteran complained of pain in his head.  He was diagnosed with headaches, etiology undetermined.  The Veteran was in a motor vehicle accident in January 1972.  The hospital record following the accident shows that there was no loss of consciousness.  Examination revealed tenderness over the left jaw on the left side as well as neck pain.  There is no mention of a head injury other than jaw pain.  A February 1972 record shows that the Veteran reported having pain in his back and neck as a result of the accident.  The Veteran's February 1972 separation examination again revealed a clinically normal head and neurologic system.  In his report of medical history, he stated that his health was "good" except for back problem and neck injury.  He answered yes to having had a head injury and periods of unconsciousness.  He reported having a concussion in 1969 with dizziness for a while and no sequelae now.  No mention of any head injury in the 1972 motor vehicle accident was made.

A VA examination in connection with other service connection claims in June 1972 shows that the Veteran reported injuring his cervical and lumbar spine in the January 1972 accident; no reports of a head injury were made.  A VA examination in October 1974 again shows that no reports of a head injury as a result of the 1972 motor vehicle accident were made.  

In a February 1991 statement, the Veteran reported having severe headaches.

A June 1991 VA examination shows that the Veteran reported having frequent severe headaches since 1984 or 1985.  He did not report incurring a head injury in the 1972 accident.  The Veteran was diagnosed with chronic headaches.  

The Veteran was again in a motor vehicle accident in November 1992.  Records in November 1992 pertaining to that accident show that the Veteran had headaches and a questionable mild brain injury.  A March 1993 record shows that the Veteran had significant brain impairment that was fairly diffuse and that testing showed a brain injury profile.  The report of a neuropsychological evaluation conducted in January and February 1993 was received in April 1993.  This evaluation shows that the Veteran suffered a mild closed head injury in the November 1992 accident.  

At a VA examination in June 1993, the Veteran reported having chronic headaches since the 1992 accident.  No report of a head injury from the 1972 accident was  made.  

An August 1995 VA examination showed that the Veteran had a normal neurologic examination.  He reported having some trouble with memory, but denied any neurologic problems.  At a dental VA examination in August 1995, the Veteran reported incurring a concussion from the in-service motor vehicle accident.  

A record dated in October 1995 reveals that the Veteran had another motor vehicle accident in September 1995.  He reported having brain damage from the 1992 accident; no report of a head injury in the 1972 accident was made.  He was diagnosed with post-traumatic headaches.  A June 1997 record reveals that the Veteran reported having a head injury in the 1992 accident; again, no report of a head injury in the 1972 accident was made.  

In a March 2004 statement, the Veteran reported having a concussion from the in-service accident.  

A June 2008 record shows that the Veteran denied headaches, while a June 2011 record shows that the Veteran reported having headaches ever since injuring his head in the in-service accident.  An October 2011 record reveals that the Veteran reported having headaches since 1972.  

The Veteran was provided a VA examination in October 2015.  The examiner opined that the Veteran did not now have or ever have a traumatic brain injury (TBI) or residuals of a TBI.  The Veteran reported injuring his head three times.  The first was in 1970 during military training when a grenade about 20 to 30 feet away exploded and debris hit his helmet.  He denied any loss of consciousness, but reported that he did not feel right and went to sick call.  He reported that the second injury was in early 1972 due to a car accident.  He reported being "unconscious for hours" and woke up in the emergency room, being told that he had a "concussion," neck and back injury.  He reported that he started to experience problems two to three months after that accident.  His third head injury was from the 1992 motor vehicle accident.  The Veteran reported that he currently experienced headaches three times weekly.

The examiner discussed the pertinent evidence, including the STRs pertaining to the in-service accident as well as post-service treatment records showing different motor vehicle accidents.  Following examination, the examiner opined that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.  The examiner remarked that no in-service TBI could be made on all available STRs review.  

The Veteran was provided a VA examination for his PTSD in December 2015.  The examiner commented that TBIs occurred pre and post-service and that there was no TBI sustained during service.  

Based on a review of the evidence, the Board concludes that service connection for residuals of a head injury is not warranted.  Although the evidence shows that the Veteran has headaches, it does not show residuals of a head injury related to his military service.

The evidence does not show that the Veteran incurred a head injury during his military service.  Although the Veteran has reported incurring a concussion in the January 1972 motor vehicle accident, the evidence does not support his assertion.  As discussed above, the actual hospital record following the accident is silent for any report of a head injury aside from left jaw pain.  There was no diagnosis of any concussion, nor is there any indication that the Veteran had lost consciousness for hours as he reported to the VA examiner.  The February 1972 STR discussed above shows that the Veteran reported neck and back pain from the injury, but made no mention of any head injury.  Additionally, while the Veteran reported being hit with debris following a grenade explosion, there are no STRs showing any head injury from that occurrence.  The Veteran's February 1972 separation examination revealed a clinically normal head and neurologic system with no mention of any head injury in the 1972 motor vehicle accident or grenade explosion.  While the Veteran reported having a head injury with periods of unconsciousness, he reported a concussion in 1969.  However, the Veteran did not enter military service until 1970.  Furthermore, the June 1972 VA examination shows that the Veteran reported injuring his cervical and lumbar spine in the January 1972 accident; no reports of a head injury were made.  The Veteran also did not report any head injury at the 1974 VA examination.  

While the Veteran's STRs do not show the incurrence of an in-service head injury, the evidence clearly shows a post-service head injury.  The records pertaining to the 1992 motor vehicle accident, including the follow-up treatment records, all show that he had a head injury in that accident.  Furthermore, after having had the opportunity to interview and examine the Veteran, as well as review the evidence, the VA examiner opined that there was no in-service TBI.  Additionally, the psychiatric examiner in December 2015 also reported that no TBI was sustained during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a head injury occurred during the Veteran's military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).
Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of any headache complaints is in 1984 or 1985 as per the Veteran's report to the 1991 VA examiner.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of headache complaints, symptoms, or findings for over a decade between the Veteran's military service and the earliest evidence of headache complaints is itself evidence which tends to show that any purported residuals of a head injury did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of residuals of a head injury being associated with the Veteran's active duty.  Without competent evidence of an association between residuals of a head injury and his active duty, service connection for residuals of a head injury is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of residuals of a head injury fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis and etiology have no probative value.

Without competent and credible evidence of an association between residuals of a head injury and the Veteran's active duty, service connection for residuals of a head injury is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a head injury is denied.  See 38 U.S.C.A §5107 (West 2014).  

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's psychiatric disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, 30 percent evaluation is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015).  
A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within household) but generally functioning pretty well, has some meaningful interpersonal relationships).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A June 2005 letter from the Veteran's psychiatrist shows that he had a GAF score of 55.  He was reported to have a chronic history of nightmares, flashbacks, anger issues, avoidance behavior, relationship conflict, and a history of substance abuse.  An August 2007 letter reveals that the Veteran's symptoms included nightmares, poor sleep, irritability, hypervigilance, and avoidance.  

The Veteran was afforded a VA examination in September 2009.  He reported having mild depression with associated symptoms of sadness; feelings of depression; periods of time when he could not motivate himself to move, which occurred several times per week; periods of anxiety; poor sleep; fluctuating appetite; irritability; and lack of interest and/or energy to get involved in activities.  He also reported mild anxiety, avoidance, trust issues, anger, and poor concentration.  The Veteran reported having been married twice with children from both marriages.  He reported that he "sometimes" had contact with his children.  He reported currently living with his ex-wife.  The Veteran reported that most of his friends were dead.  He reported that he used to enjoy reading, but not currently as he lost interest "real fast."  He reported that his concentration was poor.  He reported not having any suicide attempts in the past six years.  The Veteran had a remote history of being assaultive.  

Examination revealed that he was clean and appropriately dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative; affect was constricted; mood was dysphoric and the Veteran self-reported that he did not know and was "just thankful just to be alive;" attention was intact; he was oriented to person, time, and place; thought process and content were unremarkable; there were no delusions; he understood the outcome of his behavior and that he had a problem; and he had sleep impairment.  There were no hallucinations or obsessive/ritualistic behavior.  The Veteran had inappropriate behavior as well as panic attacks.  His panic attacks occurred once per week lasting for 30 to 45 minutes and were moderate in severity.  There were no suicidal or homicidal thoughts.  The Veteran had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  Remote, recent, and immediate memory were all normal.  

The Veteran reported having not worked since 2002 while "trying to get his life back on track" after a lifetime of using drugs, incarceration, homelessness, etc.  He reported that his unemployment was due to effects of his psychiatric disorder with recovery from drug use for over 20 years.  A GAF score of 61 was assigned.  The examiner opined that the Veteran's disability resulted in symptoms not severe enough to interfere with occupational and social functioning.  

A February 2010 letter from the Veteran's psychiatrist shows that his disability resulted in occupational and social impairment with some decrease in work efficiency due to depressed mood and anxiety episodes.

At a VA examination in December 2013, the examiner opined that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported having a "distant" relationship with some of his grandchildren because he had not been involved in their lives. He reported seeing his son every few weeks and not having any other close family members in the area.  He reported that he did have some friends that he socialized with on a regular basis.  The Veteran reported that he generally got along with others, but also noted that he sometimes isolated from others.  The Veteran reported being enrolled in college since January 2013.  He reported having not worked since 2001 and that he had "some baggage."  The Veteran reported having a criminal history preventing him from getting a job and ongoing medical problems.  He reported living with his ex-wife because he could not afford to live on his own.  

The Veteran's reported symptoms included depressed mood, anxiety, chronic sleep impairment, and flattened affect.  Examination revealed that he was neat and cleanly groomed.  He was pleasant and cooperative with the examiner.  The Veteran was oriented to person, place, time, and objects.  Attitude was cooperative; speech rate and tone were normal; thought content and progression were within normal limits; there was no difficulty in understanding complex commands or gross impairment in thought processes or communication; there were no hallucinations, delusions, or grossly inappropriate behavior; attention, concentration, memory, and abstract reasoning were within normal limits; fund of knowledge was good; and insight and judgment were fair.  The Veteran denied suicidal and homicidal ideation.  There was no impact on his activities of daily living.  

The Veteran reported that he had moderate nightmares twice a week; mild intrusive recollections once a week; no flashbacks, psychological distress, physiological reactivity, avoidance of thoughts/conversations, avoidance of activities/places/people, or inability to recall important aspects; mild marked diminished interest in significant activities; and mild feelings of detachment or estrangement occurring very little of the time.  He also reported no restricted range of affect/emotional numbing, sense of foreshortened future, or problems with concentration.  He reported having severe difficulty falling asleep twice a week and moderate to severe difficulty staying asleep several times a week.  The Veteran reported having mild irritability/anger once or twice a week; mild hypervigilance some of the time; and mild exaggerated startle response twice a week.  

The examiner opined that the Veteran's responses on testing suggested that he over-reported his psychopathology to such a degree that the profile and code type were not interpretable.  The examiner reported that that likely represented a significantly exaggerated picture of the Veteran's current situation and problems, since he presented with such an unusual number of psychological symptoms.  

The Veteran submitted a disability benefits questionnaire from his physician dated in September 2014.  The Veteran was diagnosed with major depressive disorder as well as PTSD.  A GAF score of 60 was assigned.  The physician opined that the Veteran's disability resulted in total occupation and social impairment.  The examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by each disorder.  The examiner opined that isolation, anxiety, irritability, and dysphoric mood were all part of major depressive disorder and PTSD.  The Veteran was reported to not be married and having little support.  He was not able to focus to finish school work.  The Veteran had symptoms of depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective and social relationships; and difficulty adapting to stressful circumstances.  

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran described a substantial period of mood improvement and stability after the previous evaluation that was derailed by numerous medical complications in the past year, whereby, the symptoms he endorsed during the present evaluation appeared to be better accounted for by an expected reaction to the numerous stressors.  The examiner reported that when asked to describe symptoms consistent with PTSD, the Veteran spoke in overly general, vague, evasive terms and he had difficulty describing his own symptomology in terms that were unique to him.  The examiner noted that there were also inconsistencies between his current symptom report and recent clinical notes in that his recent clinic notes indicated little depression and no documented PTSD symptoms in over six months rather than the severity and type of symptoms reported during that evaluation.  The examiner reported that the Veteran also voluntarily stopped psychotropic medication for a period of time after his last evaluation and reinitiated in August of 2015.  The examiner opined that, currently, he did not satisfy criteria C and D for the diagnosis of PTSD.  

The Veteran reported cognitive complaints, including the "inability to finish tasks, organize, procrastination, not being able to focus or concentrate, and memory is short-sighted."  He reported that those concerns had only been present for the previous year and were attributed to his recent stressors (e.g., medical concerns).  The examiner noted that while at the same time supporting healthy social and occupational functioning, the Veteran denied any academic struggle in obtaining a Master's degree.  The examiner reported that the Veteran had also held several volunteer positions within the community while not reporting any cognitive barriers in completing his duties as assigned.  

The Veteran reported that he was living with his ex-wife.  He reported that things were just difficult and that he had the tendency to isolate and be irritable.  He reported being stressed and having difficulty interacting with family.  The Veteran reported that he had had some situations where he could not complete tasks and do what he needed to do to move forward.  He reported that his energy and passion to get things done was hard to explain.  He reported that his relationships with people and his irritability was causing problems with people and getting to work.  With regards to family, he reported that his son was nearby.  The Veteran reported trying to connect with two different families (two ex-wives and children with each).  The Veteran reported that he was not getting out of his home and enjoying his free-time and that other people in his life were getting frustrated with his condition.  He reported that his medical state was causing him to deteriorate mentally.  The Veteran reported having volunteered on several community boards since the last evaluation, but had quit participating in the past year or so.  The Veteran reported having worked with a vocational counselor for five years who was encouraging him to return to work once he obtained medical clearance.  

Examination revealed that the Veteran arrived on time, appeared well-nourished and in no apparent distress.  He was dressed appropriately with good hygiene and grooming.  He was alert and oriented to person, place, time, and to the nature of the exam.  Mood was somewhat dysphoric and he became tearful at the conclusion of the evaluation.  Affect was congruent, broad in range and appropriate to topic, based on demeanor and conversational content.  The Veteran was fully-engaged and interacted in a relatively cooperative manner.  Speech was normal in rate, volume, productivity, with no evidence of pressured speech.  He displayed no language impairment, was without obvious impairment.  There were no abnormal movements, tics, or involuntary movements; no agitation or psychomotor retardation observed.  Thought was logical and goal-directed without evidence of thought disorder; the Veteran did not exhibit tangential thinking, circumstantial thinking, loose associations, flight of ideas, incoherent thoughts, difficulty in understanding complex commands, or gross impairment in thought process or communication.  There were no auditory, visual or tactile hallucinations, or sensory distortions noted or reported.  The Veteran revealed no fixed delusions of paranoia, grandiosity, or reference, and revealed no specific obsessions or preoccupations during the interview.  No grossly inappropriate behavior was described or observed.  Memory was without obvious impairment; his ability to recall his personal history was generally within normal limits.  Attention and concentration were without obvious impairment; the Veteran was able to attend to interview and respond appropriately without hesitation.  Fund of knowledge was good.  Insight and judgment were grossly intact.  Abstract reasoning was without obvious impairment.  The Veteran's mental status/condition did not compromise ability to complete activities of daily living without assistance.  He reported no problems with instrumental activities of daily living.  He denied suicidal and homicidal ideation and plan.  

The Veteran reported symptoms associated with major depressive disorder and generalized anxiety disorder of being withdrawn, isolation, low energy, hopeless, fatigue, mild worrying, poor attention/concentration, and irritability.  The symptoms were reportedly mild and happened a few times a week, lasting for approximately two hours at a time.  The examiner commented that the Veteran appeared to respond to items in testing in a consistent manner; however, his report of responses indicated over-report of symptomatology.  The examiner opined that, as a result, the Veteran's clinical and substantive scales could not be reliably interpreted.

The Veteran's treatment records during this appeal have shown GAF scores ranging from 45 to 60.  They have shown avoidance and lack of involvement, moods ranging from anxious to "okay", irritability, sleep impairment, relationship conflict, and panic attacks.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that a rating of 50 percent, but no higher, is warranted.  In this case, the level of impairment and symptoms shown has been consistent throughout this appeal.  Of particular importance to the Board are the GAF scores, mostly in the 50s, indicative of moderate symptoms consistent with the next higher rating of 50 percent.  Additionally, the symptoms shown during this appeal at the examinations and in the treatment records, when considering the frequency and duration of those symptoms, the evidence indicates that his disability is more severely disabling than the currently assigned 30 percent rating.  When affording the Veteran the benefit-of-the-doubt, the symptoms shown during the course of this appeal indicate that the Veteran's psychiatric disability results in occupational and social impairment, with reduced reliability and productivity.  Therefore, the Board concludes that a 50 percent rating is warranted.  

However, the criteria for a rating higher than 50 percent have not been met at any time.  The evidence does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.  The actual symptoms shown during this appeal do not include the symptoms indicative of 70 or 100 percent ratings.    

As regards a 70 percent rating, the evidence does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Beginning with work, although the Veteran has not worked during this appeal, he has reported having other medical problems as well as a criminal history that hinder his finding employability.  Furthermore, the 2015 VA examination shows that the Veteran had completed a Master's degree.  In light of the Veteran obtaining such advanced education, the Board is unable to conclude that the Veteran's deficiencies warrant a 70 percent rating.

With regards to family relations, although the Veteran is not married, he is able to sustain enough of a relationship with his second ex-wife that he is able to live with her.  He has also indicated having a relationship with at least one child.  Although the Veteran has not been shown to have relationships with other children and his grandchildren, deficiencies in the Veteran's family relationships supporting a rating higher than 50 percent have not been shown.  The evidence also does not show deficiencies in judgment warranting a 70 percent rating.  The examinations have not shown impaired judgment.  To the extent that his treatment records show any impaired judgment, a 50 percent rating contemplates impaired judgment.    

Additionally, deficiencies in thinking have not been shown.  Although the Veteran has reported problems with concentration, the treatment records and examinations do not show that the Veteran has deficiencies in thinking such that a 70 percent rating is warranted.  Even with his problems with concentration, he was still able to complete his Master's degree.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown.  The Veteran's treatment records have shown anxious and okay moods, while the examinations do not indicate that the Veteran has deficiencies in mood such at a rating in excess of the 50 percent rating being granted is warranted.  

Moreover, the evidence does not show total occupational and social impairment.  The Board acknowledges the 2014 disability benefits questionnaire showing total impairment.  However, no rationale for such opinion was provided.  Moreover, the physician assigned a GAF score of 60, indicative of moderate symptoms and inconsistent with total impairment.  While the Veteran has not worked, he has completed an advanced degree and has had a relationship with at least one of his children.  He also reported socializing with friends on a regular basis to the 2013 examiner.  Therefore, the evidence does not support a finding of total occupational and social impairment.  

Throughout this appeal, symptoms indicative of a 70 percent rating or even a 100 percent rating have not been shown.  The Board acknowledges that the list of symptoms supporting ratings higher than 50 percent is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, deficiencies in most areas or total impairment has not been shown.     

The Board notes that the reported GAF scores of 45 and 50 are indicative of serious symptoms.  However, the majority of the treatment records and examinations show scores of 51 and above.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 50 percent rating, but no higher, is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 50 percent for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability alone solely renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for residuals of a head injury is denied.

A rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


